PER CURIAM.
We reverse the final summary judgment of foreclosure as appellant’s affirmative defenses were not conclusively refuted on the record. The trial court relied on the allegations in a verified complaint to refute the defenses. While a verified complaint may serve the same purpose as an affidavit for purposes of a summary judgment, the complaint’s allegations must meet the requirements of the rule governing supporting and opposing affidavits. See Ballinger v. Bay Gulf Credit Union, 51 So.3d 528, 529 (Fla. 2d DCA 2010). Florida Rule of Civil Procedure 1.510(e) requires that affidavits must be based on personal knowledge and shall “show affirmatively that the affiant is competent to testify to the matters stated therein.” A complaint based on “information and belief,” and not personal knowledge, is insufficient. Id. Here, the complaint was not based upon personal knowledge and was insufficient to meet the requirements of the rule.

Reversed and remanded for further proceedings.

WARNER, DAMOORGIAN and CONNER, JJ., concur.